Exhibit 10.2

Execution Copy

PUT AND CALL OPTION AGREEMENT

This PUT AND CALL OPTION AGREEMENT (this “Agreement”), dated as of October 13,
2020 (“Effective Date”), is made by and among

On one side

Entravision Digital Holdings, LLC, a limited liability company validly
incorporated and existing under the Laws of the State of Delaware, with
corporate address at 2711 Centerville Road, Suite 400, Wilmington, County of New
Castle, Delaware 19808, United States of America, (the “Buyer”). The Buyer is
duly represented by Ms. Marina Marta Bru Cruz, [omitted information], pursuant
to power of attorney granted in Santa Mónica, State of California, on September
22, 2020 before the Notary of Los Angeles [omitted information], duly
apostilled.

On the other side

Mr. Carlos Córdoba, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number (NIE) [omitted information], in force.

Mr. Germán Herebia, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number (NIE) [omitted information], in force.

Mr. Rodrigo Marcos, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number (NIE) [omitted information], in force.

Mr. Lucas Morea, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information] in force, with Spanish Foreign Identification
Number (NIE) [omitted information], in force.

Mr. Carlos Córdoba, Mr. Germán Herebia, Mr. Rodrigo Marcos and Mr. Lucas Morea
are collectively referred to herein as the “Individual Sellers” and each of them
individually as a “Individual Seller”. The Individual Sellers are duly
represented by Mr. Carlos Córdoba, of legal age, [omitted information], with
address for the purposes of this agreement at [omitted information], with
Argentinian national ID number [omitted information], in force, with Spanish
Foreign Identification Number (NIE) [omitted information], in force, by virtue
of powers of attorney duly granted.

Sorin Properties, S.L., a company validly incorporated and existing under the
Laws of the Netherlands Antilles, pursuant to public deed granted on July 7,
1980, which domicile was transferred to Spain by means of public deed granted
before the public Notary of Madrid, [omitted

1

 

--------------------------------------------------------------------------------

Execution Copy

 

information], on December 20, 2001, under number 4,624 of his records, with
corporate address at Calle Alfonso XII, 26, bajo, Madrid, 28014, Spain,
registered at the Commercial Registry of Madrid under volume 17229, folio 46,
page number M-295255, and with Spanish Tax ID number [omitted information]
(“Sorin Properties”). Sorin is duly represented by Mr. Francisco Duque Delgado,
of legal age, [omitted information], with address for the purposes of this
agreement at [omitted information], with Spanish national ID number [omitted
information], in force, pursuant to his position as joint director of Sorin.

Mr. Carlos Córdoba, Mr. Germán Herebia, Mr. Rodrigo Marcos, Mr. Lucas Morea and
Sorin Properties are collectively referred to herein as “Sellers” and each of
them individually as a “Seller”.

On the Other Side

Entravision Communications Corporation, a corporation validly formed and
existing under the Laws of the State of Delaware, with corporate address at 2425
Olympic Blvd., Suite 6000 West, Santa Monica, California 90404, United States of
America (the “Guarantor”). The Guarantor is duly represented by Ms. Blanca Puyol
Martínez-Ferrando, of legal age, [omitted information], pursuant to power of
attorney granted in Santa Mónica, State of California, on  October 7, 2020
before the Notary of Los Angeles [omitted information], duly apostilled.

The Sellers, the Buyer and the Guarantor are collectively referred to herein as
“Parties” and each of them individually as a “Party”.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to such terms in the Purchase Agreement (as defined below).

RECITALS

A.Immediately prior to the Closing, the Sellers are the sole registered legal
owners of all of the issued and outstanding shares (participaciones sociales) of
Redmas Ventures, S.L., a company validly incorporated and existing under the
Laws of Spain, pursuant to public deed granted before the Notary of Madrid Mr.
Ignacio Gil-Antuñano Vizcaino, on August 31, 2012, under number 3654 of his
records, with corporate address at Calle Alfonso XII, 26, bajo, Madrid, 28014,
Spain, registered at the Commercial Registry of Madrid under volume 30323, folio
33, sheet M-545813, and holder of Tax ID number [omitted information] (the
“Company”), representing 100% of its share capital, in the amount and with the
numbering detailed on Exhibit A (collectively, the “Shares”), pursuant to the
titles of ownership detailed in said Exhibit A.

B.This Agreement is being executed and delivered pursuant to that certain share
purchase agreement, dated as of even date hereof (the “Purchase Agreement”), by
and among the Buyer and the Sellers pursuant to which the Sellers have sold and
transferred to the Buyer, and the Buyer has purchased from the Sellers, in
aggregate 51% of the Shares (the “Sale Shares”).  

C.As part of the Purchase Agreement, the parties are executing and delivering
this Agreement on the Closing Date in order to provide for put and call options
in relation to all Shares owned or held by the Sellers (or any of their
Affiliates, where applicable) at the time either of such

2

 

--------------------------------------------------------------------------------

Execution Copy

 

options is exercised (the “Option Shares”) on the terms and subject to the
conditions set forth herein.

D.The Buyer desires to have the right to call from Sellers, and the Sellers
desire to become obligated to sell to Buyer, the Option Shares on the terms and
subject to the conditions set forth herein.

E.The Sellers desire to have the right to put to Buyer, and Buyer desires to
become obligated to purchase from Sellers, the Option Shares on the terms and
subject to the conditions set forth herein.

F.It is a condition and material inducement to the Sellers’ willingness to enter
into the Purchase Agreement and this Agreement that Guarantor provide its
unconditional guarantee of the Buyer’s obligations hereunder.

In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Definitions and Interpretive Matters.  

(a)Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings ascribed to such terms in the Purchase Agreement. For purposes
of this Agreement, the following terms shall have the meanings specified in this
Section 1:

“2023 EBITDA” has the meaning set forth in Section 3(b).

“Accelerated Put Closing Date” has the meaning set forth in Section 4(g).

“Accelerated Put Exercise Notice” has the meaning set forth in Section 4(c).

“Accelerated Put Matters” has the meaning set forth in Section 4(a).

“Accelerated Put Objection” has the meaning set forth in Section 4(d).

“Accelerated Put Objection Period” has the meaning set forth in Section 4(d).

“Accelerated Put Option Period” has the meaning set forth in Section 4(a).

“Accelerated Put Purchase Price” has the meaning set forth in Section 4(c).

“Accelerated Put Rejection Notice” has the meaning set forth in Section 4(c)

“Accelerated Put Right” has the meaning set forth in Section 4(a).

3

 

--------------------------------------------------------------------------------

Execution Copy

 

“Accelerated Put Right Event” has the meaning set forth in Section 4(a).

“Accelerated Put Valuation Statement” has the meaning set forth in Section 4(c).

“Agreement” has the meaning set forth in the preamble.

“Arbitration Firm” means PricewaterhouseCoopers in the United States, or if such
firm is unable or unwilling to act in such capacity, the Arbitration Firm will
be such “Big 4” accounting firm in the United States selected by agreement of
Buyer and the Sellers Representative, provided that Buyer and the Sellers
Representative agree that such firm shall not have any material commercial or
professional relationship with any of the parties hereto.

“Business” means the business of developing, operating, providing, marketing
and/or selling Company Products and Services by the Company and its Subsidiaries
or any successor entity(ies) or business unit, as applicable.

“Buyer” has the meaning set forth in the preamble.

“Buyer Accelerated Put Response” has the meaning set forth in Section 4(d).

“Buyer Call Response” has the meaning set forth in Section 2(d).

“Buyer Put Response” has the meaning set forth in Section 3(d).

“Call Closing Date” has the meaning set forth in Section 2(g).

“Call Exercise Notice” has the meaning set forth in Section 2(c).

“Call Measurement Period” means the trailing four calendar quarters ending on
the date of the quarterly or annual financial statements included in
Entravision’s most recent Form 10-Q or Form 10-K filed with the SEC preceding
Buyer’s delivery of the Call Exercise Notice in accordance with this Agreement;
provided, that if Entravision is not obligated to make such filings with the SEC
or does not comply with its obligation to make such filings with the SEC, then
the Call Measurement Period shall mean the trailing four calendar quarters
ending on the last day of the most recently completed calendar quarter that is
90 days prior to delivery by Buyer of the Call Exercise Notice in accordance
with this Agreement (e.g., if Buyer delivers the Call Exercise Notice on October
15, 2024, the Call Measurement Period will be the trailing four calendar
quarters ending on June 30, 2024); provided further that the Call Measurement
Period shall begin no earlier than January 1, 2023, and in the event Buyer
delivers the Call Exercise Notice prior to the date that Entravision’s Form 10-K
for calendar year 2023 (the “2023 10-K”) is filed with the SEC then Buyer shall
not be obligated to deliver the Call Valuation Statement until 10 Business Days
following the date the 2023 10-K is filed with the SEC (and the Sellers
Representative’s Call Objection Period will commence upon Seller’s delivery of
the Call Valuation Statement).

“Call Objection” has the meaning set forth in Section 2(d).

“Call Objection Period” has the meaning set forth in Section 2(d) .

4

 

--------------------------------------------------------------------------------

Execution Copy

 

“Call Option Period” has the meaning set forth in Section 2(a).

“Call Purchase Price” has the meaning set forth in Section 2(c).

“Call Right” has the meaning set forth in Section 2(a).

“Call Valuation Statement” has the meaning set forth in Section 2(c).

“COGS” (i.e., “Cost of Goods Sold”) means the costs that are directly related to
creating or providing the Company Products and Services , calculated in
accordance with GAAP.  

“Company” has the meaning set forth in the recitals.

“Company Products and Services” means all products and services developed,
operated, provided, marketed and/or sold by the Company and its Subsidiaries.

“Company Valuation” means an amount in U.S. Dollars representing the valuation
of the Business, which amount will be calculated as follows: the amount equal
to: (i) the EBITDA for the Relevant Measurement Period calculated in accordance
with the provisions of this Agreement multiplied by (ii) six.

“Designated Courts” has the meaning set forth in Section 7(k).

“Disputed Accelerated Put  Item” has the meaning set forth in Section 4(d).

“Disputed Call Item” has the meaning set forth in Section 2(d).

“Disputed Put Item” has the meaning set forth in Section 3(d).

“EBITDA” means an amount in U.S. Dollars equal to (i) Net Revenue for the
Relevant Measurement Period, minus (ii) the Expenses for the Relevant
Measurement Period, in each case calculated in accordance with GAAP, excluding
the effects of acquisition accounting under ASC 805, Business Combinations, as
it relates to the transactions contemplated by this Agreement, the Purchase
Agreement or any of the other Ancillary Agreements.

“Effective Date” has the meaning set forth in the preamble.

“Entravision” means Entravision Communications Corporation, a Delaware
corporation.

“Expenses” means the expenses of the Business related to the development,
provision, marketing, sale and other operations related to the Company Products
and Services during the Relevant Measurement Period, as determined in accordance
with GAAP. Without limiting the generality of the foregoing, “Expenses” will
include the following costs, fees and expenses:

(i)COGS; and

5

 

--------------------------------------------------------------------------------

Execution Copy

 

(ii)the following operating expenses, without duplication:

(1)travel and entertainment (and related) expenses;

(2)expenses relating to marketing and public relations related to Company
Products and Services;

(3)all rent and other payments pursuant to leases for real estate;

(4)all legal expenses and fees incurred or accrued by the Business;

(5)all expenses and fees incurred or accrued relating to human resources and
other administrative and operational expenses related to the Business;

(6)any costs, Taxes or expenses associated with severance paid to terminated
employees;

(7)all technology and IT expenses, including related to the research,
development or deployment of any Company Products and Services, but excluding
any such expenses that are capitalized in accordance with GAAP;

(8)all foreign currency transaction gains and losses with respect to the
Business, excluding foreign currency translation gains and losses that are
classified as other comprehensive income in accordance with GAAP;

(9)all selling, general, and administrative expenses related to the Business;
and

(10)all expenses actually incurred for items identified in the annual budget
relating to accounting, bookkeeping and financial reporting with respect to the
operation of the Business, including the Chief Financial Officer of the Group
Companies and the financial and accounting staff.  

Notwithstanding anything in the foregoing to the contrary, the following will be
excluded from Expenses during the Relevant Measurement Period: (a) all
third-party interest expenses, (b) all income tax expenses, (c) all depreciation
and amortization expenses and impairment of assets,  and (d) expenses that are
(1) actually incurred during the Relevant Measurement Period, (2) identified as
an expense to be excluded from Expenses pursuant to the Annual Budget or a
written request by the Key Managers to the Board setting forth in detail the
intended use and amount of such expense, and (3) approved by the Board to be
excluded from Expenses, related to the following: any extraordinary item, any
merger or acquisition by the Company of another business, restructuring by the
Company or incurred in the development of or launch of new lines of business or
new publishers.

6

 

--------------------------------------------------------------------------------

Execution Copy

 

“GAAP” means U.S. Generally Accepted Accounting Principles as applied by
Entravision in the preparation of its financial statements reflecting the
results of operations during the Relevant Measurement Period, as filed with the
SEC by Entravision in the event Entravision is obligated to make such filings.

“Guaranteed Obligations” has the meaning set forth in Section 8(a).

“Guarantor” means Entravision Communications Corporation, a Delaware
corporation.

“Net Revenue” means, with respect to the Relevant Measurement Period, an amount
equal to (i) gross revenue generated from the sale of Company Products and
Services to third parties, less (ii) third party advertising agency commissions,
less (iii) ordinary adjustments for under delivery; in each case of (i), (ii),
and (iii) calculated in accordance with GAAP.

“Option Shares” has the meaning set forth in the recitals.

“Prepayment” has the meaning set forth in Section 5(a).

“Prepayment Notice” has the meaning set forth in Section 5(a).

“Purchase Agreement” has the meaning set forth in the recitals.

“Put Closing Date” has the meaning set forth in Section 3(g).

“Put Exercise Notice” has the meaning set forth in Section 3(c).

“Put Objection” has the meaning set forth in Section3(d).

“Put Objection Period” has the meaning set forth in Section 3(d).

“Put Option” has the meaning set forth in Section 3(a).

“Put Option Period” has the meaning set forth in Section 3(a).

“Put Purchase Price” has the meaning set forth in Section 3(c).

“Put Rejection Notice” has the meaning set forth in Section 3(c).

“Put Right” has the meaning set forth in Section 3(a).

“Put Valuation Statement” has the meaning set forth in Section 3(c).

7

 

--------------------------------------------------------------------------------

Execution Copy

 

“Relevant Measurement Period” means, (i) in respect of the calculation of the
Call Purchase Price pursuant to Section 2(c), the Call Measurement Period;
(ii) in respect of the calculation of the Put Purchase Price pursuant to
Section 3(c), calendar year 2023; and (iii) in respect of the calculation of the
Accelerated Put Purchase Price pursuant to Section 4(c), the calendar year
preceding the year in which the Accelerated Put Right is exercised, as the case
may be.

“Sale Shares” has the meaning set forth in the recitals.

“SEC” means the United States Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble.

“Sellers representative” has the meaning set forth in Section 7(r).

“Seller Ownership Percentage” shall mean, in respect of each Seller, the
quotient, reflected as a percentage and rounded to the nearest decimal point,
determined by dividing (i) the total number of issued and outstanding shares of
the Company owned by such Seller and its Affiliates (where applicable), by (ii)
the total number of issued and outstanding shares of the Company owned by all
shareholders of the Company and the total number of shares of the Company
issuable in connection with all outstanding securities convertible or
exercisable into shares of the Company.

“Shareholders Agreement” means the shareholders agreement executed on the date
hereof by and among the Sellers, the Buyer and the Company.

“Shares” has the meaning set forth in the recitals.

(b)Purpose of the Agreement. The purpose of this Agreement is to set forth
(i) the terms and conditions agreed by the Parties, and therefore binding upon
them, pursuant to which the Buyer is granted the Call Right and the Sellers are
granted the Put Right; and (ii) certain other agreements reached by the Parties
in respect of the Call Right and the Put Right.

2.Call Option.

(a)During the period commencing on January 1, 2024, at 00:01 a.m. Eastern time
and ending on December 31, 2024, at 11:59 p.m. Eastern time (such period, the
“Call Option Period”), the Buyer is hereby granted the right and option, but not
the obligation, to purchase from the Sellers all, but not less than all, of the
Option Shares (the “Call Right”).

(b)Notwithstanding any provision of this Agreement to the contrary, the Call
Right may not be exercised if (i) the Sellers Representative shall have
delivered to the Buyer the Put Exercise Notice pursuant to Section 3(c) unless
(A) a Put Rejection Notice has been delivered pursuant to the provisions of
Section 3(c) or (B) the Put Exercise Notice is deemed withdrawn pursuant to the
provisions of Section 3(g) or (ii) if the Sellers Representative shall have
delivered to the Buyer an Accelerated Put Exercise Notice pursuant to Section
4(c).

8

 

--------------------------------------------------------------------------------

Execution Copy

 

(c)Subject to Section 2(b), the Buyer may exercise the Call Right by delivering
written notice of such exercise (the “Call Exercise Notice”) to the Sellers
Representative at any time during the Call Option Period.  Upon delivery of a
Call Exercise Notice in accordance with this Section 2, the Sellers will be
obligated to sell and transfer to Buyer (or one or more of its delegates), and
the Buyer (or one or more of its delegates) will be obligated to purchase from
the Sellers, the Option Shares for an aggregate purchase price that equals the
result of (i) the Company Valuation multiplied by (ii) the aggregate Seller
Ownership Percentage of all of the Sellers (the “Call Purchase Price”). The Call
Exercise Notice will contain a statement (the “Call Valuation Statement”)
setting forth the Buyer’s calculation of the Company’s EBITDA for the Call
Measurement Period and based thereon Buyer’s determination of the Company
Valuation and the Call Purchase Price.

(d)The Sellers Representative will have 20 Business Days from its receipt of the
Call Exercise Notice (the “Call Objection Period”) to review the Call Valuation
Statement. Upon the expiration of the Call Objection Period, the Sellers
Representative will be deemed to have accepted (and will be deemed to have
waived all rights with respect to), and will be bound by, the Call Valuation
Statement and the calculation of the Company Valuation and Call Purchase Price
set forth therein, unless the Sellers Representative has notified the Buyer in
writing of its disagreement with the Call Valuation Statement prior to the
expiration of the Call Objection Period (the “Call Objection”), specifying each
disputed item (each, a “Disputed Call Item”) and setting forth in reasonable
detail the basis for each Disputed Call Item.  The Buyer will have 20 Business
Days from the date on which it receives the Call Objection to review and respond
to such Call Objection (“Buyer Call Response”).  To the extent the Buyer and the
Sellers Representative are able to negotiate in good faith mutually agreeable
resolutions for the Disputed Call Items, the Call Valuation Statement will be
modified as necessary to reflect such mutually agreed resolution(s). If the
Buyer and the Sellers Representative are able to resolve all Disputed Call
Items, the Call Valuation Statement and the calculation of the Company Valuation
and Call Purchase Price set forth therein, as modified by such resolutions, will
be deemed final, non-appealable and binding among the Buyer, the Sellers and the
Seller Representative for all purposes of this Agreement.

(e)If the Sellers Representative and the Buyer are unable to resolve all
Disputed Call Items within 20 Business Days after delivery of the Buyer Call
Response (or such longer period as may be mutually agreed by the Buyer and the
Sellers Representative in writing), then the Disputed Call Items shall be
submitted to the Arbitration Firm, which shall be jointly engaged by Buyer and
the Sellers Representative, to promptly review the Call Valuation Statement and
resolve such Disputed Call Items.  Buyer and the Sellers Representative will
request that the Arbitration Firm render its determination within 60 days
following submission to it of such Disputed Call Items.  The scope of the
disputes to be resolved by the Arbitration Firm is limited to the Disputed Call
Items.  In resolving any Disputed Call Item, the Arbitration Firm (i) will
determine the Company’s EBITDA for the corresponding Relevant Measurement
Period, the Company Valuation and the Call Purchase Price in accordance with the
provisions of this Agreement, (ii) may not assign a value to any item greater
than the greatest value claimed for such item by either the Buyer or the Sellers
Representative or less than the smallest value claimed for such item by either
the Buyer of the Sellers Representative and (iii) will base its determination
solely on written materials submitted by the Buyer and the Sellers
Representative (and not on any independent review).  Furthermore, the Parties
acknowledge and agree that the Arbitration Firm shall have the sole and
exclusive authority to resolve the Disputed Call Items even if the resolution

9

 

--------------------------------------------------------------------------------

Execution Copy

 

of legal issues is required to revolve the Disputed Call Items.  The Parties
further agree that the Arbitration Firm shall also have the sole authority to
determine whether any such legal issues exist and, to the extent they do, to
retain and consult with legal counsel of Arbitration Firm’s choosing with
respect to legal conclusions or judgments arising from the Disputed Call Items,
provided that the Parties agree that such legal counsel shall not have any
material commercial or professional relationship with any of the Parties.  The
costs of any fees and expenses of the Arbitration Firm will be borne in equal
parts by the Buyer and the Sellers. All determinations made by the Arbitration
Firm will be final, conclusive and binding on the Parties, absent fraud or
manifest error on the part of the Arbitration Firm, upon which the Arbitration
Firm will deliver to Buyer and the Sellers Representative a revised Call
Valuation Statement setting forth the updated calculation of Company’s EBITDA
for the Call Measurement Period, the Company Valuation and the Call Purchase
Price, as modified by the Arbitration Firm’s final determinations, which will be
deemed final, non-appealable and binding among the parties hereto for all
purposes of this Agreement, and upon which a judgment may be rendered by a court
of competent jurisdiction, and will not be subject to further appeal or
review.  The Parties acknowledge and agree that this Section 2(d) is an
enforceable arbitration provision under the Uniform Arbitration Act, Title 10,
Section 5701 et. seq. of the Delaware Code.

(f)For purposes of complying with the terms of Section 2(e), each Party will
cooperate with and make available to the other Parties and its representatives
(i) information, records, data and working papers, and (ii) will permit access
to its facilities and personnel, upon advance written notice of not less than
two Business Days and during normal business hours, in each case as may be
reasonably required in connection with the analysis of the Call Valuation
Statement and the resolution of the Disputed Call Items so long as directly
relevant to such analysis; provided, however, (i) in no event will any of the
Parties be required to produce information that cannot be provided through such
Party’s accounting or Tax reporting principles, methods or policies and
reporting systems in the Ordinary Course of Business, (ii) the provision of any
information or access pursuant to this Section 2(f) will be subject to execution
of confidentiality agreements as requested by the applicable Party, and (iii)
nothing in this Section 2(f) will require any party to disclose information that
is subject to any applicable privilege, including, without limitation,
attorney-client privilege or the privilege of attorney work product.

(g)Unless mutually agreed by the Sellers Representative and the Buyer in
writing, the consummation of the sale and transfer of the Option Shares pursuant
to this Section 2 will occur on a date (the “Call Closing Date”) determined by
the Buyer, which date will be within 60 days after final determination of the
Call Purchase Price pursuant to Section 2(d) or Section 2(e), as applicable.  No
less than 10 days prior to the Call Closing Date, the Buyer will provide written
notice to the Sellers Representative notifying it of the Call Closing Date.  On
the Call Closing Date, (i) the Buyer and the Sellers will execute a public deed
substantially in the form of Schedule 2(g) before a Notary Public nominated by
the Buyer to formalize the sale and transfer of the Option Shares to the Buyer
(or one or more of its delegates), and (ii) the Buyer will pay the corresponding
Call Purchase Price, as finally determined pursuant to Section 2(d) or
Section 2(e), to the Sellers by wire transfer of immediately available funds to
the accounts designated in writing by the Sellers Representative and (iii) the
Buyer and the Sellers will perform any further actions mutually agreed or
required to formalize the sale and transfer of the Option Shares under
applicable Spanish common Law (derecho común español). For the avoidance of
doubt, the payment of the Call Purchase Price by the Buyer to the Sellers will
be made proportionally to each Seller’s Ownership Percentage.

10

 

--------------------------------------------------------------------------------

Execution Copy

 

3.Put Option.

(a)During the period commencing on March 15, 2024, at 00:01 a.m. Eastern time
and ending 90 days thereafter (such period, the “Put Option Period”), the
Sellers are hereby granted the right and option, but not the obligation, to sell
and transfer to the Buyer (or one or more of its delegates) all, but not less
than all, of the Option Shares owned by each of them (the “Put Right”). The
Sellers agree that the Sellers Representative shall be able to decide, at its
sole discretion, whether or not the Sellers shall exercise or not the Put Right,
for which purposes the Sellers hereby grant the Sellers Representative will the
full power and authority to exercise the Put Right on their behalf. Any decision
by the Sellers Representative to exercise the Put Right on behalf of all the
Sellers shall be final and binding upon them.

(b)Notwithstanding any provision of this Agreement to the contrary, the Put
Right may not be exercised unless each of the following conditions precedent are
satisfied: (i) the Business shall have achieved EBITDA for the calendar year
2023 (“2023 EBITDA”) of at least $9,500,000, as provided pursuant to Section
3(g); and (ii) the Buyer shall not have previously delivered to the Sellers
Representative the Call Exercise Notice pursuant to Section 2(c).

(c)Subject to Section 3(b), the Sellers may exercise the Put Right by delivery
from the Sellers Representative of written notice of such exercise (the “Put
Exercise Notice”) to the Buyer at any time during the Put Option Period. Upon
delivery of a Put Exercise Notice in accordance with this Section 3, the Buyer
(or one or more of its delegates) will be obligated to purchase from the
Sellers, and the Sellers will be obligated to sell and transfer to Buyer (or one
or more of its delegates), the Option Shares for an aggregate purchase price
that equals the result of (i) the Company Valuation multiplied by (ii) the
aggregated Seller Ownership Percentage of all the Sellers (the “Put Purchase
Price”). Within 30 days following the later of (A) Buyer’s receipt of the Put
Exercise Notice or (B) Entravision’s filing with the SEC of its 2023 Form 10-K,
if applicable, Buyer will prepare and deliver, or cause to be prepared and
delivered, to the Sellers Representative a written statement (the “Put Valuation
Statement”) setting forth (i) the Buyer’s calculation of the 2023 EBITDA, and
(ii) based thereon, the Buyer’s determination of the Company Valuation and the
Put Purchase Price. Within 20 Business Days following the Sellers
Representative’s receipt of the Put Valuation Statement from Buyer, the Sellers
Representative, on behalf of the Sellers, may elect to not exercise the Put
Right by delivering written notice of such decision to Buyer (the “Put Rejection
Notice”).

(d)The Sellers Representative will have 20 Business Days from its receipt of the
Put Valuation Statement from the Buyer (the “Put Objection Period”) to review
the Put Valuation Statement. Upon the expiration of the Put Objection Period,
the Sellers Representative will be deemed to have accepted (and will be deemed
to have waived all rights with respect to), and will be bound by, the Put
Valuation Statement and the calculation of Company’s EBITDA for calendar year
2023, the Company Valuation and the Put Purchase Price set forth therein, unless
Sellers Representative has notified Buyer in writing of its disagreement with
the Put Valuation Statement prior to the expiration of the Put Objection Period
(the “Put Objection”), specifying each disputed item (each, a “Disputed Put
Item”) and setting forth in reasonable detail the basis for each Disputed Put
Item.  The Buyer will have 20 Business Days from the date on which it receives
the Put Objection to review and respond to such Put Objection (the “Buyer Put
Response”).  To the extent the Buyer and the Sellers Representative are able to
negotiate in good

11

 

--------------------------------------------------------------------------------

Execution Copy

 

faith mutually agreeable resolutions for the Disputed Put Items, the Put
Valuation Statement will be modified as necessary to reflect such mutually
agreed resolution(s). If the Buyer and the Sellers Representative are able to
resolve all Disputed Put Items, the Put Valuation Statement and the calculation
of the Company’s EBITDA for calendar year 2023, the Company Valuation and the
Put Purchase Price set forth therein, as modified by such resolutions, will be
deemed final, non-appealable and binding among the Buyer, the Sellers
Representative and the Sellers for all purposes of this Agreement.

(e)If the Sellers Representative and the Buyer are unable to resolve all
Disputed Put Items within 20 Business Days after delivery of the Buyer Put
Response (or such longer period as may be mutually agreed by the Buyer and the
Sellers Representative in writing), then the Disputed Put Items shall be
submitted to the Arbitration Firm, which shall be jointly engaged by Buyer and
the Sellers Representative, to promptly review the Put Valuation Statement and
resolve such Disputed Put Items.  Buyer and the Sellers Representative will
request that the Arbitration Firm render its determination within 60 days
following submission to it of such Disputed Put Items.  The scope of the
disputes to be resolved by the Arbitration Firm is limited to the Disputed Put
Items.  In resolving any Disputed Put Item, the Arbitration Firm (i) will
determine the Company’s EBITDA for the corresponding Relevant Measurement
Period, the Company Valuation and the Put Purchase Price in accordance with the
provisions of this Agreement, (ii) may not assign a value to any item greater
than the greatest value claimed for such item by either the Buyer or the Sellers
Representative or less than the smallest value claimed for such item by either
the Buyer or the Sellers Representative and (iii) will base its determination
solely on written materials submitted by Buyer and the Sellers Representative
(and not on any independent review).  Furthermore, the Parties acknowledge and
agree that the Arbitration Firm shall have the sole and exclusive authority to
resolve the Disputed Put Items even if the resolution of legal issues is
required to resolve the Disputed Put Items.  The Parties further agree that the
Arbitration Firm shall also have the sole authority to determine whether any
such legal issues exist and, to the extent they do, to retain and consult with
legal counsel of Arbitration Firm’s choosing with respect to legal conclusions
or judgments arising from the Disputed Put Items, provided that the Parties
agree that such legal counsel shall not have any material commercial or
professional relationship with any of the Parties.  The costs of any fees and
expenses of the Arbitration Firm will be borne in equal parts by the Buyer and
the Sellers. All determinations made by the Arbitration Firm will be final,
conclusive and binding on the Parties, absent fraud or manifest error on the
part of the Arbitration Firm, upon which the Arbitration Firm will deliver to
the Buyer and the Sellers Representative a revised Put Valuation Statement
setting forth the updated calculation of Company’s EBITDA for the corresponding
Relevant Measurement Period, the Company Valuation and the Put Purchase Price,
as modified by the Arbitration Firm’s final determinations, which will be deemed
final, non-appealable and binding among the parties hereto for all purposes of
this Agreement, and upon which a judgment may be rendered by a court of
competent jurisdiction, and will not be subject to further appeal or
review.  The Parties acknowledge and agree that this Section 2(d) is an
enforceable arbitration provision under the Uniform Arbitration Act, Title 10,
Section 5701 et. seq. of the Delaware Code.

12

 

--------------------------------------------------------------------------------

Execution Copy

 

(f)For purposes of complying with the terms of Section 3(e), each Party hereto
(i) will cooperate with and make available to the other Parties and its
representatives information, records, data and working papers, and (ii) will
permit access to its facilities and personnel, upon advance written notice of
not less than two Business Days and during normal business hours, in each case
as may be reasonably required in connection with the analysis of the Put
Valuation Statement and the resolution of the Disputed Put Items so long as
directly relevant to such analysis; provided, however, (i) in no event will any
of the Parties be required to produce information that cannot be provided
through such Party’s accounting or Tax reporting principles, methods or policies
and reporting systems in the Ordinary Course of Business, (ii) the provision of
any information or access pursuant to this Section 3(f) will be subject to
execution of confidentiality agreements as requested by the applicable Party,
and (iii) nothing in this Section 3(f) will require any party to disclose
information that is subject to any applicable privilege, including, without
limitation, attorney-client privilege or the privilege of attorney work product.

(g)If the 2023 EBITDA, as finally determined pursuant to Section 3(d) or
Section 3(e), as applicable, is less than $9,500,000, the Sellers will not be
entitled to exercise the Put Right and the Put Exercise Notice will be deemed
automatically withdrawn. If the 2023 EBITDA, as finally determined pursuant to
Section 3(d) or Section 3(e), as applicable, is at least $9,500,000, unless
mutually agreed by the Sellers Representative and the Buyer in writing, the
consummation of the sale and transfer of the Option Shares pursuant to this
Section 3 will occur on a date (the “Put Closing Date”) determined by the Buyer,
which date will be within 60 days after final determination of the Put Purchase
Price pursuant to Section 3(d) or Section 3(e), as applicable. No less than ten
days prior to the Put Closing Date, the Buyer will provide written notice to the
exercising Seller notifying it of the Put Closing Date.  On the Put Closing
Date, (i) the Buyer and the Sellers will execute a public deed substantially in
the form of Schedule 2(g) before a Notary Public nominated by the Buyer to
formalize the sale and transfer of the Option Shares to the Buyer (or one or
more of its delegates), and (ii) the Buyer will pay the corresponding Put
Purchase Price, as finally determined pursuant to Section 2(d) or Section 3(e),
to the Sellers by wire transfer of immediately available funds to the accounts
designated in writing by the Sellers Representative and (iii) the Buyer and the
Sellers will perform any further actions mutually agreed or required to
formalize the sale and transfer of the Option Shares under applicable Spanish
common Law (derecho común español). For the avoidance of doubt, the payment of
the Put Purchase Price by the Buyer to the Sellers will be made proportionally
to each Seller’s Ownership Percentage.

4.Accelerated Put Option.

(a)If at any time before the end of the relevant Accelerated Put Period (as
defined herein), an Accelerated Put Event (as defined herein) occurs, the
Sellers shall have the right and option, but not the obligation, to sell and
transfer to the Buyer (or one or more of its delegates) all, but not less than
all, of the Option Shares (the “Accelerated Put Right”). The Accelerated Put
Right may be exercised during the period commencing on March, 15 at 00:01 a.m.
Eastern time and ending on April, 30 at 11:59 p.m.in each of the years 2022,
2023 and 2024 (each of such period, an “Accelerated Put Option Period”).

13

 

--------------------------------------------------------------------------------

Execution Copy

 

For the purposes of this Agreement:

 

(i)

“Accelerated Put Event” shall mean the approval by the relevant governing body
of the Company (i.e. the general shareholders meeting or the board of directors)
of any of the Accelerated Put Matters (as defined herein) without the favorable
vote of the director appointed by Sorin Properties or of Sorin Properties, as
applicable.

 

(ii)

Accelerated Put Matters” means the following: (i) the approval of the Annual
Budget (as such term is defined in the Shareholders Agreement) or the approval
of any material amendments to an Annual Budget previously approved by the board
with the favorable vote of the director appointed by Sorin Properties
(including, for the avoidance of doubt, the Annual Budget approved by the
Parties for the remainder of 2020 and for 2021 attached to the Shareholders
Agreement as Exhibit 3); and (ii) the appointment, removal or replacement of the
CEO of the Company.

The Sellers agree that the Sellers Representative shall be able to decide, at
its sole discretion, whether or not the Sellers shall exercise the Accelerated
Put Right, for which purposes the Sellers hereby grant the Sellers
Representative the full power and authority to exercise the Accelerated Put
Right on their behalf. Any decision by the Sellers Representative to exercise
the Accelerated Put Right on behalf of all the Sellers shall be final and
binding upon them.

(b)Notwithstanding any provision of this Agreement to the contrary, the
Accelerated Put Right may not be exercised if the Buyer has previously delivered
to the Sellers the Call Exercise Notice pursuant to Section 2(c). For the
avoidance of doubt, the Accelerated Put Right can be exercised regardless of the
achieved EBITDA for any calendar year.

(c)Subject to Section 4(b), the Accelerated Put Right may be exercised by
delivery from the Sellers Representative of a written notice of such exercise
(the “Accelerated Put Exercise Notice”) to the Buyer at any time during any of
the Accelerated Put Option Periods. Upon delivery of an Accelerated Put Exercise
Notice in accordance with this Section 4, the Buyer (or one or more of its
delegates) will be obligated to purchase from the Sellers, and the Sellers will
be obligated to sell and transfer to Buyer (or one or more of its delegates),
the Option Shares for an aggregate purchase price that equals the result of (i)
the Company Valuation multiplied by (ii) the aggregated Seller Ownership
Percentage of the Sellers  (the “Accelerated Put Purchase Price”). Within 30
days following the later of (A) Buyer’s receipt of the Accelerated Put Exercise
Notice or (B) Entravision’s filing with the SEC of its Form 10-K for the fiscal
year preceding the one where the Accelerated Put Option is exercised, if
applicable, Buyer will prepare and deliver, or cause to be prepared and
delivered, to the Sellers Representative a written statement (the “Accelerated
Put Valuation Statement”) setting forth (i) the Buyer’s calculation of the
EBITDA for the corresponding Relevant Measurement Period, and (ii) based
thereon, the Buyer’s determination of the Company Valuation and the Accelerated
Put Purchase Price. Within 20 Business Days following the Sellers
Representative’s receipt of the Accelerated Put Valuation Statement from Buyer,
the Sellers Representative may elect to not exercise the Accelerated Put Right
by delivering written notice of such decision to Buyer from the Sellers
Representative (the “Accelerated Put Rejection Notice”).

14

 

--------------------------------------------------------------------------------

Execution Copy

 

(d)The Sellers Representative will have 20 Business Days from their receipt of
the Accelerated Put Valuation Statement from the Buyer (the “Accelerated Put
Objection Period”) to review the Accelerated Put Valuation Statement. Upon the
expiration of the Accelerated Put Objection Period, the Sellers Representative
will be deemed to have accepted (and will be deemed to have waived all rights
with respect to), and will be bound by, the Accelerated Put Valuation Statement
and the calculation of Company’s EBITDA for the corresponding Relevant
Measurement Period , the Company Valuation and the Accelerated Put Purchase
Price set forth therein, unless the Sellers Representative have notified Buyer
in writing of their disagreement with the Accelerated Put Valuation Statement
prior to the expiration of the Accelerated Put Objection Period (the
“Accelerated Put Objection”), specifying each disputed item (each, a “Disputed
Accelerated Put Item”) and setting forth in reasonable detail the basis for each
Disputed Accelerated Put Item.  The Buyer will have 20 Business Days from the
date on which it receives the Accelerated Put Objection to review and respond to
such Accelerated Put Objection (the “Buyer Accelerated Put Response”).  To the
extent the Buyer and the Sellers Representative are able to negotiate in good
faith mutually agreeable resolutions for the Disputed Accelerated Put Items, the
Accelerated Put Valuation Statement will be modified as necessary to reflect
such mutually agreed resolution(s). If the Buyer and the Sellers Representative
are able to resolve all Disputed Accelerated Put Items, the Accelerated Put
Valuation Statement and the calculation of the Company’s EBITDA for the
corresponding Relevant Measurement Period , the Company Valuation and the
Accelerated Put Purchase Price set forth therein, as modified by such
resolutions, will be deemed final, non-appealable and binding among the Buyer,
the Sellers and the Sellers Representative for all purposes of this Agreement.

(e)If the Sellers Representative and the Buyer are unable to resolve all
Disputed Accelerated Put Items within 20 Business Days after delivery of the
Buyer Accelerated Put Response (or such longer period as may be mutually agreed
by the Buyer and the Sellers Representative in writing), then the Disputed
Accelerated Put Items shall be submitted to the Arbitration Firm, which shall be
jointly engaged by Buyer and the Sellers Representative, to promptly review the
Accelerated Put Valuation Statement and resolve such Disputed Accelerated Put
Items.  Buyer and the Sellers Representative will request that the Arbitration
Firm render its determination within 60 days following submission to it of such
Disputed Accelerated Put Items.  The scope of the disputes to be resolved by the
Arbitration Firm is limited to the Disputed Accelerated Put Items.  In resolving
any Disputed Accelerated Put Item, the Arbitration Firm (i) will determine the
Company’s EBITDA for the corresponding Relevant Measurement Period, the Company
Valuation and the Accelerated Put Purchase Price in accordance with the
provisions of this Agreement, (ii) may not assign a value to any item greater
than the greatest value claimed for such item by either the Buyer or the Sellers
Representative or less than the smallest value claimed for such item by either
the Buyer or the Sellers Representative and (iii) will base its determination
solely on written materials submitted by Buyer and the Sellers Representative
(and not on any independent review).  Furthermore, the Parties acknowledge and
agree that the Arbitration Firm shall have the sole and exclusive authority to
resolve the Disputed Accelerated Put Items even if the resolution of legal
issues is required to resolve the Disputed Accelerated Put Items.  The Parties
further agree that the Arbitration Firm shall also have the sole authority to
determine whether any such legal issues exist and, to the extent they do, to
retain and consult with legal counsel of Arbitration Firm’s choosing with
respect to legal conclusions or judgments arising from the Disputed Accelerated
Put Items, provided that the Parties agree that such legal counsel shall not
have any material commercial or professional relationship with any of the
Parties.  The costs of

15

 

--------------------------------------------------------------------------------

Execution Copy

 

any fees and expenses of the Arbitration Firm will be borne in equal parts by
the Buyer and the Sellers. All determinations made by the Arbitration Firm will
be final, conclusive and binding on the Parties, absent fraud or manifest error
on the part of the Arbitration Firm, upon which the Arbitration Firm will
deliver to the Buyer and the Sellers Representative a revised Accelerated Put
Valuation Statement setting forth the updated calculation of Company’s EBITDA
for the corresponding Relevant Measurement Period, the Company Valuation and the
Accelerated Put Purchase Price, as modified by the Arbitration Firm’s final
determinations, which will be deemed final, non-appealable and binding among the
parties hereto for all purposes of this Agreement, and upon which a judgment may
be rendered by a court of competent jurisdiction, and will not be subject to
further appeal or review. The Parties acknowledge and agree that this Section
2(d) is an enforceable arbitration provision under the Uniform Arbitration Act,
Title 10, Section 5701 et. seq. of the Delaware Code.

(f)For purposes of complying with the terms of Section 4(e), each Party hereto
(i) will cooperate with and make available to the other Parties and its
representatives information, records, data and working papers, and (ii) will
permit access to its facilities and personnel, upon advance written notice of
not less than two Business Days and during normal business hours, in each case
as may be reasonably required in connection with the analysis of the Accelerated
Put Valuation Statement and the resolution of the Disputed Accelerated Put Items
so long as directly relevant to such analysis; provided, however, (i) in no
event will any of the Parties be required to produce information that cannot be
provided through such Party’s accounting or Tax reporting principles, methods or
policies and reporting systems in the Ordinary Course of Business, (ii) the
provision of any information or access pursuant to this Section 4(f) will be
subject to execution of confidentiality agreements as requested by the
applicable Party, and (iii) nothing in this Section 4(f) will require any party
to disclose information that is subject to any applicable privilege, including,
without limitation, attorney-client privilege or the privilege of attorney work
product.

(g)The consummation of the sale and transfer of the Option Shares pursuant to
this Section 4 will occur on a date (the “Accelerated Put Closing Date”)
determined by the Buyer, which date will be within 60 days after final
determination of the Accelerated Put Purchase Price pursuant to Section 4(d) or
Section 4(e), as applicable. No less than ten days prior to the Accelerated Put
Closing Date, the Buyer will provide written notice to the Sellers
Representative notifying it of the Accelerated Put Closing Date.  On the
Accelerated Put Closing Date, (i) the Buyer and the Sellers will execute a
public deed substantially in the form of Schedule 2(g) before a Notary Public
nominated by the Buyer to formalize the sale and transfer of the Option Shares
to the Buyer (or one or more of its delegates), and (ii) the Buyer will pay the
corresponding Accelerated Put Purchase Price, as finally determined pursuant to
Section 4(d) or Section 4(e), to the Sellers by wire transfer of immediately
available funds to the accounts designated in writing by the Sellers
Representative and (iii) the Buyer and the Sellers will perform any further
actions mutually agreed or required to formalize the sale and transfer of the
Option Shares under applicable Spanish common Law (derecho común español).  For
the avoidance of doubt, the payment of the Accelerated Put Purchase Price by the
Buyer to the Sellers will be made proportionally to each Seller’s Ownership
Percentage.

16

 

--------------------------------------------------------------------------------

Execution Copy

 

5.Certain Covenants.

(a)Prepayment.  On or before January 31, 2023, the Buyer will make an advance
payment in the aggregate amount of $4,500,000 (the “Prepayment”) to the Sellers
on a pro rata basis in accordance with each Seller’s applicable Seller Ownership
Percentage by wire transfer of immediately available funds to the accounts
designated in writing by the Sellers Representative. The Prepayment will be
treated as prepayment on the Call Purchase Price or the Put Purchase Price, as
applicable, for all purposes of this Agreement.  Prior to making the Prepayment,
the Buyer shall provide the Sellers Representative with notice of its intention
to make the Prepayment (the “Prepayment Notice”).  Promptly following receipt of
the Prepayment Notice, the Sellers Representative will provide the Buyer a
notice setting for wire instructions for payment of the Prepayment and the
amount of such Prepayment to be paid to each of the Sellers.  Notwithstanding
anything to the contrary set forth in this Agreement or the Purchase Agreement,
in the event that neither the Put Right nor the Call Right is exercised in
accordance with this Agreement, the Sellers will be obligated to pay their
respective portion of the Prepayment back to Buyer within 30 days following the
expiration of the Call Option Period, by wire transfer of immediately available
funds to the account designated in writing by the Buyer.  Additionally, in the
event Prepayment has not been repaid in full at the time of (i) a sale of
substantially all of the assets of the Company and the Subsidiaries or (ii) a
sale of the capital stock in the Company to a third-party purchaser, the Sellers
hereby irrevocably acknowledge and agree that the Prepayment shall be repaid out
of the proceeds otherwise payable or distributable to the Sellers as a result of
such transaction.  

(b)Covenants.  Notwithstanding anything in this Agreement to the contrary, the
parties acknowledge and agree that Buyer makes no implied or express covenant
relating to the operation of the Business after the Closing.  In connection
therewith, the parties acknowledge and agree that Buyer will not have any
obligation to conduct the Business of the Company in any manner
whatsoever.  Each party agrees and acknowledges that the covenants set forth in
this Agreement are the only covenants of Buyer and/or Seller in respect of or in
connection with the operation of the Business following the closing of the
transactions contemplated by this Agreement, the Purchase Agreement or any of
the other Ancillary Agreements.

(c)Set-off.  The parties acknowledge and agree that the Buyer may, in its sole
and absolute discretion, elect to set-off any amounts due and payable by the
Buyer to Sellers under this Agreement, by any amount which Sellers (or any of
them) are obligated to pay to Buyer under this Agreement, the Purchase Agreement
(including any indemnification obligations arising thereunder) or any of the
other Ancillary Agreements, provided for the avoidance of doubt that such
amounts have become due and payable by the relevant Sellers pursuant to the
terms of this Agreement, the Purchase Agreement or any of the other Ancillary
Agreements, as applicable; and provided further, that notwithstanding anything
herein to the contrary, Buyer shall be entitled to exercise rights of retention
with respect to any amounts (whether or not due and payable) set forth in a
Claims Notice delivered by Buyer related to (i) a breach of a Fundamental
Representation, (ii) a breach of the representations and warranties set forth in
Section 5.17 or Section 5.18 of the Purchase Agreement or (iii) a claim brought
pursuant to Section 9.6 of the Purchase Agreement, in each case pending
resolution of the matter set forth in the applicable Claims Notice. Such rights
of set-off and retention shall be in addition to any other rights or remedies
which Buyer may have relating to such amounts owing by Sellers (or any of them)
to Buyer.  If the Buyer elects to exercise

17

 

--------------------------------------------------------------------------------

Execution Copy

 

its right of set-off or retention, it shall notify the Seller Representative in
writing, which notice shall identify the amounts owed to the Buyer and the facts
or events given rise to such set off or retention.  In the event the Losses
giving rise to the set-off or retention rights under this Section 5(c) are the
result of a breach by a Seller of an Individual R&W (as defined in the Purchase
Agreement) or a breach by a Seller of any covenants or obligations of such
Seller under this Agreement, the Purchase Agreement or any of the other
Ancillary Agreements, the Buyer may only exercise set-off or retention rights
against amounts owing to such Seller.

(d)Approval of transfer of Option Shares. The Buyer and each of the Sellers
hereby authorize and approve the transfer of the Option Shares pursuant to the
Call Right, the Put Right and the Accelerated Put Right in the terms set forth
in this Agreement and undertake to authorize and approve again, as necessary in
the future, such transfer.

6.Representations and Warranties of the Parties.  Each of the Sellers and the
Buyer will grant, as of the Call Closing Date, the Put Closing Date or the
Accelerated Put Closing Date, as applicable, the representations and warranties
included in the form of transfer deed of the Option Shares attached hereto as
Schedule 2(g).  On the Call Closing Date, the Put Closing Date or the
Accelerated Put Closing Date, the Sellers shall execute and deliver to the Buyer
a release in form and substance reasonably acceptable to Buyer.

7.Miscellaneous.

(a)Termination.  This Agreement shall terminate on (i) the Call Closing Date, in
the event of the sale and transfer of the Option Shares pursuant to Section 2,
(ii) the Put Closing Date, in the event of the sale and transfer of the Option
Shares pursuant to Section 3, (iii) the Accelerated Put Closing Date, in the
event of the sale and transfer of the Option Shares pursuant to Section 4, or
(iv) upon the expiration of the Call Option Period, in the event the sale and
transfer of the Option Shares pursuant to Section 3 or Section 4 do not occur.

(b)No Assignment.  Neither this Agreement nor any right, interest or obligation
under this Agreement may be assigned or delegated by any party to this Agreement
by operation of Law or otherwise without the prior written consent of the other
parties to this Agreement and any attempt to do so will be void, except that the
Buyer may assign and delegate any or all of its rights, interests and
obligations under this Agreement (including the Buyer’s right and obligation to
purchase the Option Shares hereunder), to any Affiliate as long as such
Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained in this Agreement, but no such assignment or delegation
will relieve the Buyer or the Guarantor of its obligations under this Agreement
if such assignee does not perform such obligations. The terms, conditions and
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors, permitted assigns, heirs, executors and
administrators of the parties to this Agreement.

(c)Headings.  The headings contained in this Agreement are included for purposes
of convenience only, and do not affect the meaning or interpretation of this
Agreement.

18

 

--------------------------------------------------------------------------------

Execution Copy

 

(d)Entire Agreement.  This Agreement, the Purchase Agreement and the other
Ancillary Agreements, including all exhibits, annexes and schedules hereto and
thereto, constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior agreements, term sheets,
letters of interest, correspondence (including e-mail) and undertakings, both
written and oral, between the Company or the Sellers, on the one hand, and the
Buyer, on the other hand, with respect to the subject matter hereof.

(e)Amendment.  The Buyer and the Sellers may cause this Agreement to be amended
at any time by execution of an instrument in writing signed on behalf of Buyer
and the Sellers Representative.

(f)Extension; Waiver.  Any party hereto may, to the extent legally allowed, (i)
extend the time for the performance of any of the obligations or other acts of
the other parties, (ii) waive any breaches of any representations and warranties
made to such party herein or in any document delivered pursuant hereto, and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein.  In addition, the Sellers Representative and the
Buyer may (A) extend the time for the performance of any of the obligations or
other acts of the other, (B) waive any breaches of the representations and
warranties made to the Buyer (in the case of a waiver by the Buyer) or made to
the Sellers (in the case of a waiver by the Sellers Representative) herein or in
any document delivered pursuant hereto, and (C) waive compliance with any of the
agreements or conditions for the benefit of Buyer (in the case of a waiver by
Buyer) or made to the Sellers (in the case of a waiver by the Sellers
Representative).  Any agreement on the part of a party hereto to any such
extension or waiver will be valid only if set forth in an instrument in writing
signed on behalf of such party.  Without limiting the generality or effect of
the preceding sentence, no delay in exercising any right under this Agreement
will constitute a waiver of such right, and no waiver of any breach or default
will be deemed a waiver of any other breach or default of the same or any other
provision in this Agreement.

(g)Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, then this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  Unless otherwise indicated to the
contrary herein by the context or use thereof:  (i) any reference to any
federal, state, local or foreign statute or law will be deemed also to refer to
all rules and regulations promulgated thereunder; (ii) all references to the
preamble, recitals, sections, articles, exhibits or schedules are to the
preamble, recitals, sections, articles, exhibits or schedules of or to this
Agreement; (iii) the words “herein,” “hereto,” “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular section or
paragraph hereof; (iv) masculine gender also includes the feminine and neutral
genders, and vice versa; (v) words importing the singular shall also include the
plural, and vice versa; (vi) “or” is used in the inclusive sense (and/or) and
the words “include” and “including” and variations thereof shall not be deemed
to be terms of limitation but rather shall be deemed to be followed by the words
“without limitation”; and (vii) all references to “$” or dollar amounts are to
lawful currency of the United States of America.

19

 

--------------------------------------------------------------------------------

Execution Copy

 

(h)Severability.  If any provision of this Agreement or the application of any
provision of this Agreement to any Party or circumstance is, to any extent,
adjudged invalid or unenforceable, then the application of the remainder of such
provision to such Party or circumstance, the application of such provision to
other parties or circumstances, and the application of the remainder of this
Agreement shall not be affected thereby.  The Parties shall negotiate to replace
any provision of this Agreement adjudged invalid or unenforceable with another
valid and enforceable provision that would implement the original intent of the
Parties to the maximum extent permitted by applicable Law.

(i)Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed given in accordance with the “Notices” Section of
the Purchase Agreement, which is incorporated herein by reference.  

(j)Third Party Beneficiaries.  Each Party intends that this Agreement does not
benefit or create any right or cause of action in or on behalf of any Person
other than the parties.

(k)Governing Law.  This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law.

(l)Jurisdiction.  Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware) (the “Designated Courts”), in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto, and each of the Parties hereby irrevocably and unconditionally (i)
agrees not to commence any such action or proceeding except in the Designated
Courts, (ii) agrees that any claim in respect of any such action or proceeding
may be heard and determined in the Designated Courts, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
the Designated Courts, and (iv) waives, to the fullest extent it may legally and
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any of the Designated Courts.  Each Party hereto
also hereby agrees that any final and unappealable judgment against a party in
connection with any such action or proceeding shall be conclusive and binding on
such party and that such judgment may be enforced in any court of competent
jurisdiction, either within or outside of the U.S.  A certified or exemplified
copy of such award or judgment shall be conclusive evidence of the fact and
amount of such award or judgment.  With respect to any action, suit or
proceeding for which it has submitted to jurisdiction pursuant to this
Section 7(l), each party hereto irrevocably consents to service of process in
the manner provided for the giving of notices pursuant to the Purchase
Agreement.  Nothing in this Section 7(l) will affect the right of any party
hereto to serve process in any other manner permitted by Law.  The foregoing
consent to jurisdiction shall not (i) constitute submission to jurisdiction or
general consent to service of process in the State of Delaware for any purpose
except with respect to any action, suit or proceeding resulting from, relating
to or arising out of this Agreement or (ii) be deemed to confer rights on any
Person other than the parties to this Agreement.

20

 

--------------------------------------------------------------------------------

Execution Copy

 

(m)Waiver of Jury Trial.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 7(m).

(n)Specific Performance.  The parties to this Agreement agree that, in the event
of any breach by any party of any covenant, obligation or other provision set
forth in this Agreement for the benefit of another party, such other party shall
be entitled (in addition to any other remedy that may be available to it) to
seek (i) an Order of specific performance or other equitable relief to enforce
the observance and performance of such covenant, obligation or other provision,
and (ii) an injunction or other equitable relief restraining such breach.  Each
of the parties to this Agreement agrees that it will not oppose the granting of
an injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in
equity.  Any party to this Agreement seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such Order.

(o)Further Assurances.  From and after the date of this Agreement, at the
request of Buyer, the Sellers will reasonably cooperate with Buyer, will take
(or cause to be taken) all actions, and do (or cause to be done) all things
necessary, appropriate or desirable, and will execute and deliver (or cause any
of its Affiliates to execute and deliver) to Buyer (or one or more of its
delegates, as applicable) such additional instruments, conveyances, assurances
and other documents, in order to carry out the provisions of this Agreement,
implement the transactions contemplated by this Agreement and to consummate and
make effective, in the most expeditious manner practicable, the sale, assignment
and transfer of the Option Shares pursuant to Section 2, Section 3 or Section 4,
as applicable (subject to the terms and conditions set forth herein). Without
limiting the generality of the foregoing, each Party hereto covenants and agrees
that, subsequent to the execution and delivery of this Agreement, if required by
or desirable under applicable Laws, it shall, and shall cause its relevant
Affiliates to, execute and deliver any further legal instruments and perform
such acts which are, or may become necessary to effectuate the purposes of this
Agreement as it relates to Spain or any other jurisdiction in which the Company
or any of its Subsidiaries conducts the Business and any legal requirements,
including the execution and delivery of any local transfer agreements and/or
local transfer deeds.

21

 

--------------------------------------------------------------------------------

Execution Copy

 

(p)Counterparts; Electronic Transmission.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and enforceable
against the parties to this Agreement that execute such counterparts, but all of
which together shall constitute one and the same instrument.  Counterparts may
be delivered by facsimile or electronic mail of a document in Adobe Portable
Document Format or other electronic file based on common standards, including
any electronic signature complying with the U.S. federal ESIGN Act of 2000, e.g.
www.docusign.com, and any counterpart so delivered shall be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

(q)Notarization. Notwithstanding the preceding Section 7(p), the Parties agree
to appear today before the Spanish Notary of Madrid Mr. Ignacio Manrique Plaza
to raise this Agreement to public deed.

(r)Sellers Representative.  Each Individual Seller hereby irrevocably appoints
Sorin Properties (the “Sellers Representative”) as its sole and exclusive agent,
representative and attorney-in-fact (apoderado) for each such Seller, for and on
behalf of each such Seller, with full power and authority to represent each
Seller and such Seller’s successors and assigns with respect to all matters
arising under this Agreement and all actions taken by the Sellers Representative
under this Agreement will be binding upon each such Seller and such Seller’s
successors and assigns as if expressly ratified and confirmed in writing by each
of them.  Without limiting the generality of the foregoing, the Sellers
Representative has full power and authority, on behalf of each Seller and such
Seller’s successors and assigns, to (a) interpret the terms and provisions of
this Agreement, (b) exercise the Put Right or the Accelerated Put Right, (c)
settle all matters arising under Section 2, Section 3 or Section 4 of this
Agreement, including resolving any questions and making any determinations
regarding the Call Purchase Price, the Put Purchase Price or the Accelerated Put
Purchase Price, (d) negotiate and compromise any dispute that may arise under
this Agreement, (e) sign any releases or other documents with respect to any
such dispute, (f) receiving services of process upon the Sellers, (g) executing
and delivering to the Buyer or any other Person on behalf of any of or all of
the Sellers any and all instruments, certificates, documents and agreements
called for by this Agreement and the transactions contemplated hereby and
thereby; (h) receiving or providing notices on behalf of the Sellers with
respect to any matter or legal proceeding arising out of or relating to this
Agreement, (i) taking all actions necessary or appropriate in the judgment of
the Sellers Representative on behalf of the Sellers in connection with this
Agreement and (j) in connection with any of the foregoing actions, engaging and
hiring accountants, auditors, appraisers, legal counsel and other legal and
financial experts as may be necessary and appropriate properly to discharge the
Sellers Representative’s duties and obligations hereunder. The Sellers
Representative shall be entitled to exercise these faculties event if by doing
so it incurs in self-contracting, multirepresentation or conflict of
interest.  A Seller will be deemed a party or a signatory to any agreement,
document, instrument or certificate for which the Sellers Representative signs
on behalf of such Seller.  All decisions, actions and instructions by the
Sellers Representative, including exercising the Put Right or the Accelerated
Put Right and determining the Put Purchase Price, Call Purchase Price and
Accelerated Put Purchase Price, will be conclusive and binding on each Seller
and no Seller has the right to object, dissent, protest or otherwise contest the
same.  In particular, the Parties acknowledge that it is an essential element of
this Agreement that the Seller Representative shall be entitled to take all
decisions related to the Call Right, the Put Right and the Accelerated Put Right
(including the exercise of such rights and the relevant purchase prices) on
behalf of the Sellers, and the Sellers undertake to comply with all the
decisions taken by the Seller Representative in connection with the foregoing.
Without prejudice to the

22

 

--------------------------------------------------------------------------------

Execution Copy

 

above, the Individual Sellers undertake, as guarantee of their compliance with
the terms set forth hereunder, to grant an irrevocable power of attorney, which
shall be notarized and apostilled, as applicable, to the Sellers Representative
as soon as possible after the Closing Date and in any case within 10 days after
the execution of this Agreement so that the Sellers Representative may
effectively carry out and execute any and all actions hereunder foreseen on
behalf of each Individual Seller, in accordance with the form attached as
Schedule 7(r). If any of the Individual Sellers transfers his shares to an
Affiliate (as this term is defined in the Shareholders Agreement) in the terms
set forth in Clause 8.1 of the Shareholders Agreement, the consummation of such
sale shall be conditional upon the delivery by the Affiliate of an irrevocable
power of attorney in favor of the Sellers Representative in the terms of
Schedule 7(r).

The Sellers shall hold harmless the Buyer from and against any Losses (as
defined in the Purchase Agreement) that it may suffer or sustain as the result
of any claim by any Person that an action taken by the Seller Representative on
behalf of the Sellers is not binding on, or enforceable against, the Sellers.
The Buyer has the right to rely conclusively on the instructions and decisions
of the Sellers Representative as to the final determination of the Put Purchase
Price, the Call Purchase Price, the Accelerated Put Purchase Price or any other
actions required to be taken by the Sellers Representative hereunder, and no
Party hereunder will have any cause of action against the Buyer for any action
taken by the Buyer in reliance upon the instructions or decisions of the Seller
Representative.  

The appointment of the Sellers Representative is an agency coupled with an
interest and is irrevocable and any action taken by the Sellers Representative
pursuant to the authority granted in this Section 7(r) is effective and
absolutely binding on each Seller notwithstanding any contrary action of or
direction from such Seller.  The death or incapacity, or dissolution or other
termination of existence, of any Seller does not terminate the authority and
agency of the Sellers Representative (or successor thereto).  The provisions of
this 7(r) are binding upon the executors, heirs, legal representatives and
successors of each Seller, and any references in this Agreement to a Seller or
the Sellers means and includes the successors to the Sellers’ rights hereunder,
whether pursuant to testamentary disposition, the laws of descent and
distribution or otherwise.

The Sellers Representative shall not be liable to any Seller for any act of the
Sellers Representative taken in good faith and in the exercise of its reasonable
judgment and arising out of or in connection with the acceptance or
administration of its duties under this Agreement, except to the extent any
Losses actually incurred by such Seller as a proximate result of the gross
negligence or bad faith of the Sellers Representative.  The Sellers
Representative shall not be liable for, and may seek indemnification from the
Sellers for, any Losses incurred by the Sellers Representative while acting in
good faith and in exercise of its reasonable judgment and arising out of or in
connection with the acceptance or administration of its duties under this
Agreement, except to the extent that such Losses is the proximate result of
gross negligence or bad faith of the Sellers Representative.  The Sellers
Representative shall be entitled to recover from the Sellers any out-of-pocket
costs and expenses reasonably incurred by the Sellers Representative in
connection with the actions taken by the Sellers Representative with respect to
this Agreement (including the hiring of legal counsel and the incurring of legal
fees and costs).  If Sorin Properties declines to serve, resigns or becomes
legally incapacitated, then a successor Sellers’ Representative may be appointed
by a majority in interest of the Sellers which shall be determined based on the
number of Shares held by the Sellers immediately prior to the Closing.

23

 

--------------------------------------------------------------------------------

Execution Copy

 

The provisions of this Section 7(r) shall survive the resignation and
replacement of the Sellers’ Representative.

8.Guaranty.

(a)To induce Sellers to enter into the Purchase Agreement and this Agreement,
which will provide substantial benefit to Guarantor, Guarantor hereby
absolutely, unconditionally and irrevocably guarantees, as an independent
obligation of Guarantor, the prompt and complete payment of each and every of
the following (without duplication), as and when due, as primary obligor and not
merely as surety, for the benefit of each of the Sellers (collectively, the
"Guaranteed Obligations"):  

(i)the Call Purchase Price, if and when the same becomes payable pursuant to
this Agreement;

(ii)the Put Purchase Price, if and when the same becomes payable pursuant to
this Agreement;

(iii)the Accelerated Put Purchase Price, if and when the same becomes payable
pursuant to this Agreement;

(iv)the Prepayment under Section 5 of this Agreement; and

(v)all reasonably incurred out-of-pocket costs, expenses and fees, including but
not limited to court or arbitration costs and reasonable attorneys' fees,
arising in connection with, or as a consequence of the non-payment,
nonperformance or non-observance of any obligations and/or liabilities of Buyer
under this Agreement; provided, however, that in no event shall Guarantor be
liable for any special damages or consequential damages.

(b)This guaranty is a guaranty of payment and not of collection and shall apply
regardless of whether recovery of any Guaranteed Obligations may be or become
barred by any statute of limitations, discharged, or uncollectible due to any
change in law or regulation in any bankruptcy, insolvency or other proceeding,
or otherwise unenforceable.

(c)Guarantor hereby agrees that its obligations hereunder shall not be limited,
diminished, released or discharged by reason of any change, amendment,
modification or supplement to, or waiver or release of any provisions of, this
Agreement (and Guarantor hereby waives notice of any such change, amendment,
modification, supplement, waiver or release). Guarantor further agrees that all
sums payable by Guarantor hereunder shall be made in immediately available funds
and shall not be subject to any defense, setoff or counterclaim whatsoever or be
modified, released or affected by any other act, omission or circumstance
whatsoever which might constitute a legal or equitable discharge of a surety or
guarantor.  

(d)Guarantor hereby expressly waives notice of acceptance of this guaranty by
the Sellers and notice of the Guaranteed Obligations and any action taken with
regard thereto. Guarantor hereby waives presentment, demand for payment,
protest, notice of dishonor or non-payment of the Guaranteed Obligations, suit,
or the taking of and failing to take other action by the Sellers against the
Buyer, Guarantor or others. Guarantor hereby waives any and all surety defenses.

24

 

--------------------------------------------------------------------------------

Execution Copy

 

(e)Guarantor hereby waives (i) any right to assert against Buyer as a defense,
counterclaim, set-off or crossclaim, any defense (legal or equitable),
counterclaim, set-off, crossclaim and/or other claim which Guarantor may now or
at any time hereafter have against Buyer or any other party liable to Sellers in
any way or manner; and (ii) any defense arising by reason of any claim or
defense based upon an election of remedies by Sellers which in any manner
impairs, affects, reduces, releases, or extinguishes Guarantor’s subrogation
rights, rights to proceed against Buyer for reimbursement, or any other rights
of Guarantor to proceed against Buyer or against any other person, property or
security.

(f)Until all Guaranteed Obligations are paid in full, Guarantor hereby waives
all rights of subrogation, reimbursement, contribution and indemnity from Buyer
and any collateral held therefor, and Guarantor hereby subordinates all rights
under any debts owing from Buyer to Guarantor to the prior payment of the
Guaranteed Obligations.

(g)Guarantor agrees that one or more successive or concurrent actions may be
brought hereon against Guarantor. Whether or not legal action is instituted,
Guarantor agrees to reimburse Sellers on demand for all costs, expenses and fees
included within clause (iv) of the definition of term Guaranteed Obligations.

(h)The failure of the Sellers to enforce any provisions of this guaranty at any
time for any period of time shall not be construed to be a waiver of any such
provision or the right thereafter to enforce the same. All remedies of the
Sellers shall be cumulative.

[Signature Pages Follow]

 

25

 

--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.

 

 

 

Buyer:

 

 

 

 

 

ENTRAVISION DIGITAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Marina Marta Bru Cruz

 

Name:

Marina Marta Bru Cruz

 

Title:

Attorney

 

 

 

 

 

 

 

 

 

Guarantor:

 

 

 

 

 

ENTRAVISION COMMUNICATIONS CORPORATION:

 

 

 

 

 

By:

/s/ Blanca Puyol Martínez-Ferrando

 

 

Name:

Blanca Puyol Martínez-Ferrando

 

 

Title:

Attorney

 

 

--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.

 

 

SELLERS:

 

 

 

 

 

Mr. Carlos Córdoba

 

 

 

 

 

 

 

 

 

/s/ Carlos Córdoba

 

 

 

 

 

 

 

 

 

Mr. Germán Herebia

 

 

 

 

 

 

 

 

 

By:

/s/ Carlos Córdoba

 

 

Name:

Mr. Carlos Córdoba

 

 

Title:

Attorney

 

 

 

 

 

 

 

 

 

Mr. Rodrigo Marcos

 

 

 

 

 

 

 

 

 

By:

/s/ Carlos Córdoba

 

 

Name:

Mr. Carlos Córdoba

 

 

Title:

Attorney

 

 

 

 

 

 

 

 

 

Mr. Lucas Morea

 

 

 

 

 

 

 

 

 

By:

/s/ Carlos Córdoba

 

 

Name:

Mr. Carlos Córdoba

 

 

Title:

Attorney

 

 

 

 

 

 

 

 

 

Sorin Properties, S.L. Unipersonal:

 

 

 

 

 

 

 

 

 

By:

Francisco Duque Delgado

 

 

Name:

Francisco Duque Delgado

 

 

Title:

Joint Director

 

 